United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Brooklyn Heights, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Lawrence Berger, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-961
Issued: November 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2011 appellant timely appealed the February 11, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on January 30, 2009,
causally related to his February 7, 2006 employment injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 49-year-old former Federal air marshal, has an accepted claim for left knee
sprain and torn medial meniscus, which occurred on February 7, 2006. He underwent three
partial medial meniscectomies; most recently on October 2, 2007, which OWCP approved.
Appellant received wage-loss compensation, as well as a schedule award for left lower extremity
impairment. He had been working in a limited-duty capacity due to his employment-related left
knee condition.2 Effective January 30, 2009, appellant resigned his position. According to the
notification of personnel action (OPM Standard Form 50), he resigned because of a “pending
termination for personal conduct.”3 However, appellant’s January 30, 2009 letter of resignation
stated that he resigned because he was unable to perform the essential duties of an air marshal
and the employer had recently denied a request for a reasonable accommodation under the
Rehabilitation Act.4 He stated that the denial of the reasonable accommodation request left him
“no choice but to resign effective immediately.” The same day he resigned, appellant filed a
claim for wage-loss compensation (Form CA-7) beginning January 30, 2009.
Prior to appellant’s resignation, OWCP had pursued a permanent limited-duty job offer
from the employer. While a permanent limited-duty job offer had not been extended, the
employer had expressed a willingness to continue providing appellant limited-duty work on a
temporary basis. On March 16, 2009 OWCP contacted the employing establishment and was
advised that, had appellant not resigned, his limited-duty assignment would have remained
available to him. Although the employer denied appellant’s request for a permanent limited-duty
position, it did not rescind his limited-duty assignment.
In a decision dated June 17, 2009, OWCP denied appellant’s claim for wage-loss
compensation beginning January 30, 2009. It found that he had successfully worked in a
modified position until he resigned on January 30, 2009. But for his resignation, the modified
position would have remained available. OWCP further found that appellant had not established
a change in his injury-related condition such that he could no longer perform modified duties nor
had there been a change in the nature and extent of the light-duty job requirements.
By decision dated December 23, 2009, the Branch of Hearings and Review affirmed the
June 17, 2009 decision.

2

Appellant’s most recent limited-duty job offer was dated November 12, 2008. His duties included: answering
the telephone while in a seated position (four hours); using a computer while in a seated position (two hours);
greeting visitors and signing for light deliveries (one hour); and performing other light duties within his limitations
(one hour). The physical requirements for the position were walking and sitting. The position was based on the
July 23, 2008 restrictions imposed by appellant’s physician, Dr. Antonio Rosario, a Board-certified orthopedic
surgeon, and endorsed by Dr. Alan H. Wilde, a Board-certified orthopedic surgeon and OWCP referral physician.
3

The employing establishment issued a notice of proposed removal on January 14, 2009 for off-duty misconduct
involving a February 27, 2008 motor vehicle accident. Appellant was immediately placed on administrative leave
pending written notification of a final decision.
4

The employing establishment denied appellant’s reasonable accommodation request on January 23, 2009. The
notice advised him that he had the right to request reconsideration within 10 days or he could file an Equal
Employment Opportunity complaint within 45 days if he believed he had been discriminated against.

2

Appellant requested reconsideration on October 27, 2010. He claimed he had been
denied due process, and that the job offers he had previously received were technically deficient.
Appellant argued that as a full-time employee, he should not have been offered a temporary
position. He also argued that OWCP failed to make a suitability determination, and it had not
properly verified that his position remained available.
OWCP reviewed the merits of the recurrence claim and denied modification by decision
dated February 11, 2011.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his work-related
injury or illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force) or when the physical requirements of such
an assignment are altered so that they exceed his established physical limitations.6 Moreover,
when the claimed recurrence of disability follows a return to light-duty work, the employee may
satisfy his burden of proof by showing a change in the nature and extent of the injury-related
condition such that he was no longer able to perform the light-duty assignment.7
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he has the burden of establishing that the recurrence of disability is causally
related to the original injury.8 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.9 The medical evidence
must demonstrate that the claimed recurrence was caused, precipitated, accelerated or aggravated
by the accepted injury.10
ANALYSIS
Appellant has not alleged nor demonstrated that his injury-related condition changed such
that he could no longer perform his limited-duty position. Additionally, he has not alleged, nor

5

20 C.F.R. § 10.5(x).

6

Id.

7

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

8

20 C.F.R. § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50 ECAB 279, 382 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
9

See Helen K. Holt, supra note 8.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

3

does the record establish that the employing establishment altered the physical requirements of
his limited-duty assignment such that it exceeded his established physical limitations.
Appellant argued that the January 23, 2009 denial of his request to convert his temporary
limited-duty position into a permanent limited-duty position was a de facto withdrawal of his
limited-duty assignment. According to him, once the employer denied his request, he had no
alternative but to resign or suffer removal. The record does not demonstrate that the employing
establishment either explicitly or implicitly withdrew appellant’s limited-duty assignment. The
January 23, 2009 decision did not reference appellant’s limited-duty assignment. Moreover,
appellant had appeal rights which had yet to expire when he voluntarily resigned on
January 30, 2009. This was not a forced resignation, at least not as of January 30, 2009. Lastly,
the employing establishment advised OWCP on March 16, 2009 that but for appellant’s
resignation; his limited-duty assignment would have remained available. While this statement
does not reference that there was a conduct-related removal action pending at the time of
appellant’s resignation, he nonetheless has not demonstrated that the employing establishment
withdrew his limited-duty assignment by January 30, 2009.11 Accordingly, OWCP properly
denied appellant’s claim for wage-loss compensation beginning January 30, 2009.
CONCLUSION
Appellant failed to establish a recurrence of disability on January 30, 2009, causally
related to his February 7, 2006 employment injury.

11

Had the employing establishment removed appellant for misconduct, that action would not justify payment of
wage-loss compensation. See 20 C.F.R. § 10.5(x).

4

ORDER
IT IS HEREBY ORDERED THAT the February 11, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

